NEWS RELEASE For release July 13, 2007 Contact:John T. Hillman @ 310/255-4438 or 310/255-4493 ANWORTH MORTGAGE ASSET CORPORATION ANNOUNCES QUARTERLY DIVIDENDS SANTA MONICA, California – (July 13, 2007) – Anworth Mortgage Asset Corporation (NYSE: ANH) announced that, on July 12, 2007, its board of directors declared a quarterly common stock dividend of $0.05 per share for the second quarter of 2007.The common stock dividend is payable on August 10, 2007 to common stockholders of record as of the close of business on July 31, 2007. Also, in accordance with the terms of Anworth’s 8.625% Series A Cumulative Preferred Stock, or Series A Preferred Stock, the board of directors declared, on July 12, 2007, a Series A Preferred Stock dividend of $0.539063 per share for the third quarter of 2007.The Series A Preferred Stock dividend is payable on October 15, 2007 to holders of record of Series A Preferred Stock as of the close of business on September 28, 2007.The dividend reflects the accrual from July 1, 2007 through September 30, 2007, or 90 days of a 360 day year. Also, in accordance with the terms of Anworth’s 6.25% Series B Cumulative Convertible Preferred Stock, or Series B Preferred Stock, the board of directors declared, on July 12, 2007, a Series B Preferred Stock dividend of $0.390625 per share for the third quarter of 2007.The Series B Preferred Stock dividend is payable on October 15, 2007 to holders of record of Series B Preferred Stock as of the close of business on September 28, 2007.The dividend reflects the accrual from July 1, 2007 through September 30, 2007, or 90 days of a 360 day year. About Anworth Mortgage Asset Corporation Anworth is a mortgage real estate investment trust (REIT) which invests in mortgage assets, including mortgage pass-through certificates, collateralized mortgage obligations, mortgage loans and other real estate securities.Anworth generates income for distribution to stockholders primarily based on the difference between the yield on its mortgage assets and the cost of its borrowings.Through its wholly-owned subsidiary, Belvedere Trust Mortgage Corporation, Anworth also invests in high quality jumbo adjustable-rate mortgages and other mortgage-related assets and finances these loans though securitizations. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 This press release contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based upon our current expectations and speak only as of the date hereof.Our actual results may differ materially and adversely from those expressed in any forward-looking statements as a result of various factors and uncertainties, including increases in the prepayment rates on the mortgage loans securing our mortgage-backed securities, our ability to use borrowings to finance our assets, risks associated with investing in mortgage-related assets, including changes in business conditions and the general economy, our ability to maintain our qualification as a real estate investment trust for federal income tax purposes, and management’s ability to manage our growth.Our Annual Report on Form 10-K, recent and forthcoming Quarterly Reports on Form 10-Q, recent Current Reports on Forms 8-K and other SEC filings discuss some of the important risk factors that may affect our business, results of operations and financial condition.We undertake no obligation to revise or update publicly any forward-looking statements for any reason. Contact: Anworth Mortgage Asset Corporation John T. Hillman (310) 255-4438 or (310) 255-4493
